Order unanimously affirmed without costs. Memorandum: Family Court’s decision adequately sets forth those facts essential to the award of custody to petitioner (see, CPLR 4213 [b]; Family Ct Act § 165 [a]; Clarke v Clarke, 101 AD2d 911, 912). The court properly considered evidence concerning matters predating the prior custody order (see, Matter of Robb v McIntosh, 99 AD2d 571, 572). "The court’s determination regarding custody * * * based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record” (Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810). In our view, the record supports the court’s determination that the best interests of the child warrant the change of custody (see generally, Friederwitzer v Friederwitzer, 55 NY2d 89). (Appeal from Order of Steuben County Family Court, Bradstreet, J. — Custody.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.